09/22/2022
                   IN THE COURT OF APPEALS OF TENNESSEE
                               AT NASHVILLE
                             Assigned on Briefs September 1, 2022

                                   IN RE NAVAIYA R., ET AL.

                  Appeal from the Juvenile Court for Montgomery County
                       No. 20-JV-597, 20-JV-652Tim Barnes, Judge
                         ___________________________________

                                No. M2021-01387-COA-R3-PT
                            ___________________________________


This appeal involves a petition to terminate parental rights. The juvenile court found by
clear and convincing evidence that two grounds for termination existed as to the father: (1)
failure to manifest an ability and willingness to assume custody and (2) incarceration under
a ten-year sentence. The juvenile court also found that termination was in the best interests
of the children. The father appeals. We affirm.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed

CARMA DENNIS MCGEE, J., delivered the opinion of the court, in which W. NEAL
MCBRAYER and KRISTI M. DAVIS, JJ., joined.

John D. Parker, Clarksville, Tennessee, for the appellant, Willie D. C.

Herbert H. Slatery III, Attorney General and Reporter, and Courtney J. Mohan, Assistant
Attorney General, for the appellee, Tennessee Department of Children’s Services.


                                               OPINION

                             I.      FACTS & PROCEDURAL HISTORY

       Margaret A. R. (“Mother”) and Willie D. C. (“Father”) are the unmarried parents of
Navaiya and Olivia.1 Although the juvenile court ultimately terminated the parental rights
of both Mother and Father in this case, this appeal only involves the termination of Father’s
parental rights.2 Therefore, we focus primarily on the facts involving Father and the
children.

       1
           Navaiya was born in 2011, and Olivia was born in 2012.
       2
           Mother’s parental rights were terminated by the juvenile court. However, she did not appeal.
       In March 2019, while the children were living with Mother, the Tennessee
Department of Children’s Services (“DCS”) became involved when Mother gave birth to
her third child.3 During prenatal screenings, Mother tested positive for THC and
oxycodone. When the child was born, the child tested positive for oxycodone and was
diagnosed with Neonatal Abstinence Syndrome. As a result, DCS received a referral with
allegations of a drug-exposed child. Mother submitted to a drug screen and tested positive
for several illegal substances. Due to concerns for the children’s safety, they were removed
from Mother’s custody, and temporary legal custody of the children was awarded to DCS.
As we will explain infra, Father was incarcerated at that time. The children were initially
placed in a foster home in Tennessee. They were later placed with a maternal aunt in
Texas, but they were returned and placed in a foster home in Tennessee at least a year
before the final hearing.

        In May 2020, DCS ultimately filed a petition to terminate the parental rights of both
Mother and Father. DCS alleged three grounds against Father: (1) failure to manifest an
ability and willingness to assume custody; (2) incarceration under a ten-year sentence; and
(3) failure to establish/exercise paternity.4 DCS also alleged that termination was in the
best interests of the children. Father filed an answer to the petition in July 2020. The
juvenile court held a hearing on the petition in November 2021. At the hearing, only two
witnesses testified: Father and a DCS worker.

        Ms. Sara Brogdon testified as the DCS team leader and a former case manager who
was involved with the family. She stated that the children were moved into foster care in
March 2019 and had been in foster care since then. At the time of the hearing, the children
had been in their current foster home for over a year. She explained that the children were
doing very well and their current foster home had provided for all of their needs.
Furthermore, the foster parents were willing to adopt the children. In regard to Father, she
testified that she was unsure if he was listed on the birth certificate for the children, but he
had since legitimated the children and was their legal father. Based on his incarceration,
she did not feel that he had manifested an ability and willingness to personally assume legal
and physical custody or financial responsibility of the children. Additionally, she thought
that placing the children in Father’s legal and physical custody would pose a risk of
substantial harm to the children. She explained that the children did not have a relationship
with Father and had not had a relationship with him since they had been in DCS custody.
She stated that Father had not reached out to see how the children were doing or where
they were living. As such, she concluded that it was in the children’s best interests to
terminate the parental rights of Father.

        3
           DCS had previously removed the children from Mother in 2016. Additionally, Mother’s third
child was a “half-sibling” of Navaiya and Olivia, so Father was not the father of this child.
         4
           At the termination hearing, DCS chose not to proceed with the third ground as to Father—failure
to establish/exercise paternity.
                                                  -2-
       Father primarily testified about his criminal history and incarceration. Although the
extent of his prior criminal record was unclear, he claimed to have had a couple of “run-
ins” with the law in the past, such as public intoxication and driving without a license. He
stated that he had previously been in prison in 2010 and 2012. He was charged with
aggravated robbery in 2014, which was later amended to a robbery charge. He was also
charged with domestic assault and vandalism in 2016, but he stated that he was never
convicted. At the time of the hearing, he testified that he had been incarcerated since mid-
2016, when he was arrested on federal charges for possessing a firearm after a felony
conviction. In June 2019, he received a 180-month sentence for that offense. At that time,
both of his children were under eight years of age. At the time of the termination hearing,
he explained that he had been incarcerated for approximately 65 months of his 180-month
sentence. However, he further explained that his case was back in court, and he was
hopeful he would be re-sentenced to lesser time because he claimed that he was wrongly
sentenced. Additionally, Father testified that he received custody of the children for a
period of time in 2015 while Mother was incarcerated.5 He stated that the children did not
“want for anything” while they were in his care. After Mother was released from jail,
Father eventually returned the children to Mother’s custody.

       Father stated that he was unable to call his children after their removal from
Mother’s custody because he was unaware of where they were living. However, he did
have the opportunity to speak with the children when they were living with the maternal
aunt in Texas in 2019. He stated that he wanted to be able to speak to his children, that he
would send them gifts if he could, and that he loved them. He admitted that he had “not
sid[ed] with the law enforcement” in the past, but he still took care of and supported his
family. He was of the opinion that his “run-ins” with the law did not affect his children at
all. He did not feel that it was in the children’s best interests to have his parental rights
terminated.

        Following this hearing, the juvenile court entered an order terminating the parental
rights of Father and a final decree of full guardianship. The juvenile court found by clear
and convincing evidence that two grounds for termination existed as to the father: (1)
failure to manifest an ability and willingness to assume custody; and (2) incarceration under
a ten-year sentence. The juvenile court also found that termination was in the best interests
of the children. Thereafter, Father timely filed an appeal.

                                       II.     ISSUES PRESENTED

       Father presents the following issue for review on appeal, which we have slightly
restated:


       5
           The dates that the children were in Father’s custody are not clear in the record.
                                                     -3-
   1. Whether the juvenile court erred in finding that the State met its burden of clear and
      convincing evidence in order to terminate Father’s parental rights.

For the following reasons, we affirm the decision of the juvenile court.

                III.   STANDARD APPLICABLE TO TERMINATION CASES


        “A parent’s right to the care and custody of [his or] her child is among the oldest of
the judicially recognized fundamental liberty interests protected by the Due Process
Clauses of the federal and state constitutions.” In re Neveah M., 614 S.W.3d 659, 674
(Tenn. 2020) (quoting In re Carrington H., 483 S.W.3d 507, 521 (Tenn. 2016)). “Parental
rights have been described as ‘far more precious than any property right.’” Id. (quoting In
re Carrington H., 483 S.W.3d at 522). “No civil action carries with it graver consequences
than a petition to sever family ties irretrievably and forever.” In re Kaliyah S., 455 S.W.3d
533, 556 (Tenn. 2015). Nevertheless, parental rights are not absolute. In re Carrington
H., 483 S.W.3d at 522.

       Tennessee Code Annotated section 36-1-113 “sets forth the grounds and procedures
for terminating the parental rights of a biological parent.” In re Kaliyah S., 455 S.W.3d at
546. Pursuant to this statute, the petitioner seeking termination of parental rights must
prove two elements. Id. at 552. First, the petitioner must prove the existence of at least
one of the statutory grounds for termination set forth in Tennessee Code Annotated section
36-1-113(g). Id. Second, the petitioner must prove that termination of parental rights is in
the best interests of the children under the factors set forth in Tennessee Code Annotated
section 36-1-113(i). Id. Due to the constitutional dimension of the rights at stake, the
petitioner seeking termination must prove both elements by clear and convincing evidence.
In re Bernard T., 319 S.W.3d 586, 596 (Tenn. 2010); see Tenn. Code Ann. § 36-1-113(c).
“Clear and convincing evidence enables the fact-finder to form a firm belief or conviction
regarding the truth of the facts, In re Audrey S., 182 S.W.3d 838, 861 (Tenn. Ct. App.
2005), and eliminates any serious or substantial doubt about the correctness of these factual
findings.” Id. (citing In re Valentine, 79 S.W.3d 539, 546 (Tenn. 2002); State, Dep’t of
Children’s Servs. v. Mims (In re N.B.), 285 S.W.3d 435, 447 (Tenn. Ct. App. 2008)).
       Because of the heightened burden of proof applicable in parental termination cases,
we adapt our customary standard of review on appeal. In re Audrey S., 182 S.W.3d at 861.
We review a court’s factual findings de novo in accordance with Rule 13(d) of the
Tennessee Rules of Appellate Procedure, presuming each factual finding to be correct
unless the evidence preponderates otherwise. In re Carrington H., 483 S.W.3d at 524. We
then make our own determination regarding “whether the facts, either as found by the trial
court or as supported by a preponderance of the evidence, amount to clear and convincing
evidence of the elements necessary to terminate parental rights.” Id. (citing In re Bernard
T., 319 S.W.3d at 596-97). As for conclusions of law, “[t]he trial court’s ruling that the
evidence sufficiently supports termination of parental rights is a conclusion of law, which
                                            -4-
appellate courts review de novo with no presumption of correctness.” Id. (citing In re
M.L.P., 281 S.W.3d 387, 393 (Tenn. 2009)).

                                     IV.    DISCUSSION

                                A. Grounds for Termination

         1. Failure to Manifest an Ability & Willingness to Assume Custody

        The first ground for termination at issue on appeal exists when “[a] parent . . . has
failed to manifest, by act or omission, an ability and willingness to personally assume legal
and physical custody or financial responsibility of the child, and placing the child in the
person’s legal and physical custody would pose a risk of substantial harm to the physical
or psychological welfare of the child[.]” Tenn. Code Ann. § 36-1-113(g)(14). There are
two prongs that must be proven by clear and convincing evidence to terminate parental
rights under this ground: “(1) the parent . . . failed to manifest an ability and willingness to
personally assume legal and physical custody or financial responsibility of the child; and
(2) placing the child in the parent’s legal and physical custody would pose a risk of
substantial harm to the physical or psychological welfare of the child.” In re Neveah M.,
614 S.W.3d at 674.

       Our Supreme Court has explained that the first prong “places a conjunctive
obligation on a parent . . . to manifest both an ability and willingness to personally assume
legal and physical custody or financial responsibility for the child.” Id. at 677. As such,
“clear and convincing proof that a parent . . . has failed to manifest either ability or
willingness” satisfies the first prong of this ground. Id. (citing In re Amynn K., No. E2017-
01866-COA-R3-PT, 2018 WL 3058280, at *13 (Tenn. Ct. App. June 20, 2018)). “A parent
demonstrates willingness ‘by attempting to overcome the obstacles that prevent [him] from
assuming custody or financial responsibility for the child.’” In re Sylvia H., No. E2020-
01009-COA-R3-PT, 2021 WL 1098630, at *6 (Tenn. Ct. App. Mar. 23, 2021) (quoting In
re Jonathan M., No. E2018-00484-COA-R3-PT, 2018 WL 5310750, at *5 (Tenn. Ct. App.
Oct. 26, 2018)). “In determining whether a parent has manifested an ability to parent the
child, a court ‘focuses on the parent’s lifestyle and circumstances.’” Id. (quoting In re
Jonathan M., 2018 WL 5310750, at *5).

        As for the second prong, a court “examines the effect that placing the child in the
parent’s custody would have on the child—namely, whether the parent’s assumption of
custody would present ‘a risk of substantial harm to the physical or psychological welfare
of the child.’” Id. at *7 (quoting Tenn. Code Ann. § 36-1-113(g)(14)). To rise to the level
of “substantial,” we have held that the harm must present “‘a real hazard or danger.’” Id.
(quoting In re Maya R., No. E2017-01634-COA-R3-PT, 2018 WL 1629930, at *8 (Tenn.
Ct. App. Apr. 4, 2018) (quoting Ray v. Ray, 83 S.W.3d 726, 732 (Tenn. Ct. App. 2001))).
Additionally, the harm must be “‘sufficiently probable to prompt a reasonable person to
                                            -5-
believe that the harm will occur more likely than not.’” Id. (quoting In re Maya R., 2018
WL 1629930, at *8 (quoting Ray, 83 S.W.3d at 732)).

       In its order, the juvenile court found that (1) Father failed to manifest an ability and
willingness to personally assume legal and physical custody or financial responsibility of
the children; and (2) placing the children in the legal and physical custody of Father would
pose a risk of substantial harm to the physical or psychological welfare of the children. In
regard to Father, the court made the following relevant findings:

       As to Father, the Court finds that he is currently incarcerated for a conviction
       of being a felon in possession of a firearm. He had previously been
       adjudicated a felon and had a history of conduct that led to several
       incarcerations and his present confinement. He has led a lifestyle that
       demonstrates crime is a concern in his life.

       ...

       As to Father, he has had little to no contact with the children. He knew the
       children were in DCS custody. Father testified that he was misled by Mother.
       Even if Mother did not mislead Father, he has not taken steps to maintain
       contact with DCS or the children. Father could have and should have reached
       out if he wanted to be a part of the children’s lives.

       Father is not presently in a position to take custody of the children. Prior to
       his incarceration, his criminal conduct was such that he would be a physical
       risk to the children’s safety. Further, the children are settled and doing well
       in their current foster home.

       ...

       The Court finds that the children are thriving in their current placement. It
       would be psychologically harmful to the children to move them from this
       home.

Based on these findings, the court found that DCS had proven this ground for termination
by clear and convincing evidence.

       First, we address Father’s ability to assume physical and legal custody or financial
responsibility of the children. Father stated that he had a couple of “run-ins” with the law
in the past, and he was incarcerated in 2016. His choice of lifestyle led him down a path
where he must now serve a 180-month sentence for possession of a firearm after a felony
conviction. Moreover, he demonstrated an inability to understand how his behavior and
its consequences affected his children. As a result of his incarceration, Father will now be
                                             -6-
absent from his children’s lives and unable to participate in the remainder of their
childhood. He “does not currently have the ability to assume physical and legal custody
or financial responsibility of the children.” In re LaiLonnii J., No. E2018-01198-COA-
R3-PT, 2019 WL 669758, at *8 (Tenn. Ct. App. Feb. 19, 2019). Therefore, the first prong
of this ground is satisfied.

        Second, despite Father’s inability to assume custody of the children due to his
incarceration, we address whether placing the children in Father’s custody would pose a
risk of substantial harm to the physical or psychological welfare of the children. At the
time of the hearing, Father had been incarcerated for more than five years and the children
had been in foster care for more than two-and-one-half years. The children had been in
their current foster home for more than a year. The children were doing very well and their
current foster home has provided for all of their needs. Furthermore, their foster parents
were willing to adopt the children. Ms. Brogdon explained that the children did not have
a relationship with Father and had not had a relationship with him since they entered DCS
custody in March 2019. According to Father, he last spoke with the children when they
were living with the maternal aunt in Texas in 2019. The children are now in a stable
environment with their foster parents who care and provide for them, and we find that
removing them from this situation to be with Father, even if it were a possibility, would
pose a risk of substantial harm to their psychological welfare. We find that the second
prong of this ground is satisfied.

       As such, we conclude that the juvenile court did not err in finding that DCS proved
by clear and convincing evidence the ground of failure to manifest an ability and
willingness to assume custody of the children.

                     2. Incarceration Under a Ten-Year Sentence

        The second ground for termination at issue on appeal exists when “[t]he parent has
been confined in a correctional or detention facility of any type, by order of the court as a
result of a criminal act, under a sentence of ten (10) or more years, and the child is under
eight (8) years of age at the time the sentence is entered by the court[.]” Tenn. Code Ann.
§ 36-1-113(g)(6). This ground “is based on the parent’s status—i.e., having received a
prison sentence of ten or more years.” In re Adrianna S., 520 S.W.3d 548, 560 (Tenn. Ct.
App. 2016); see Tenn. Code Ann. § 36-1-113(g)(6). “If a parent is confined in any type of
facility under a criminal sentence of ten or more years and the child is under the age of
eight when the sentence is entered, the conditions of the statute are met and grounds exist
to terminate that parent’s rights.” In re LaiLonnii J., 2019 WL 669758, at *4 (citing In re
D.M., No. M2009-00340-COA-R3-PT, 2009 WL 2461199, at *3 (Tenn. Ct. App. Aug. 12,
2009)). In regard to this ground, the juvenile court made the following findings:

       Father is in prison, because he received a sentence of ten or more years for
       Felon in Possession of a Firearm by the Federal District Court for the Middle
                                           -7-
        District of Tennessee on June 3, 2019. Father was sentenced to one hundred
        and eighty months in prison. A certified copy of this Order was entered as
        an exhibit in this cause.

        The children were younger than eight years old when the sentence was
        imposed. Specifically, the Court finds that the child, Navaiya . . . , was seven
        years of age when Father’s sentence was imposed. The child, Olivia . . . ,
        was six years of age when Father’s sentence was imposed.

Based on these findings, the court found that DCS had proven, by clear and convincing
evidence, this ground for termination.

        We have reviewed the Federal District Court’s judgment from June 2019, which
sentenced Father to serve 180 months of imprisonment. There is no question that Father
received a sentence of ten or more years by court order as a result of a criminal act. See
Tenn. Code Ann. § 36-1-113(g)(6). Furthermore, both Navaiya and Olivia were under the
age of eight years old at the time the sentence was entered by the Federal District Court in
June 2019. Navaiya was seven years old at the time, and Olivia was six years old at the
time. Father testified that he was seeking post-conviction relief at the time of the hearing
and requested that this should be considered because he was likely to be re-sentenced to
lesser time. However, we have held that this argument is meritless. In re Audrey S., 182
S.W.3d at 876. “[A] court considering a petition for termination of parental rights based
on Tenn. Code Ann. § 36-1-113(g)(6) need not look beyond the judgment of conviction
and the sentence imposed by the criminal court in order to determine whether this ground
for termination applies.”6 Id. (citations omitted). Therefore, we conclude that the juvenile
court did not err in finding that DCS proved by clear and convincing evidence this ground
for termination.

                                  B. Best Interests of the Children

       We now review whether termination was in the best interests of the children. At the
outset, we note that the juvenile court considered the new factors in Tennessee Code
Annotated section 36-1-113 rather than the factors that were in effect at the time the petition
was filed in May 2020.7 However, we have explained that the use of the incorrect factors

        6
          This Court further explained that “[i]f the mere possibility that a conviction might be reversed, or
a sentence reduced, at some point in the future were sufficient to defeat the application of this ground for
termination of parental rights, then Tenn. Code Ann. § 36-1-113(g)(6) would be a dead letter.” In re Audrey
S., 182 S.W.3d at 876.
        7
          The Legislature recently amended the statute on April 22, 2021, which now includes 20 factors
for consideration. See 2021 Tenn. Laws Pub. Ch. 190 (S.B. 205), eff. Apr. 22, 2021. However, “[t]his
amendment does not affect the instant case because [courts] apply the version of the statute in effect at the
time the petition for termination was filed.” In re Porcalyn N., No. E2020-01501-COA-R3-PT, 2021 WL
2026700, at *12 n.6 (Tenn. Ct. App. May 21, 2021); see In re Braxton M., 531 S.W.3d 708, 732 (Tenn. Ct.
                                                    -8-
does not constitute reversible error. See In re Bralynn A., No. M2021-01188-COA-R3-PT,
2022 WL 2826850, at *9 (Tenn. Ct. App. July 20, 2022); In re Da’Moni J., No. E2021-
00477-COA-R3-PT, 2022 WL 214712, at *23 (Tenn. Ct. App. Jan. 25, 2022). Here, like
the In re Bralynn A. case, Father does not raise an argument that the juvenile court
considered the incorrect factors. Rather, his brief cites only to the nine best interest factors
that were in effect at the time the petition was filed. Therefore, we consider those statutory
factors that were in effect at the time the petition was filed.

       In considering these factors, “[t]he relevancy and weight to be given each factor
depends on the unique facts of each case. Thus, depending upon the circumstances of a
particular child and a particular parent, the consideration of one factor may very well
dictate the outcome of the analysis.” In re Audrey S., 182 S.W.3d at 878. We view the
children’s best interests from the children’s perspective rather than the parent’s
perspective. Id. Finally, we “must consider all of the statutory factors, as well as any other
relevant proof any party offers.” In re Gabriella D., 531 S.W.3d 662, 682 (Tenn. 2017).
However, “a finding on each factor is not required.” In re Kaylene J., No. E2019-02122-
COA-R3-PT, 2021 WL 2135954, at *18 (Tenn. Ct. App. May 26, 2021). The nine statutory
factors are listed as follows:

       (1) Whether the parent . . . has made such an adjustment of circumstance,
       conduct, or conditions as to make it safe and in the child’s best interest to be
       in the home of the parent . . . ;

       (2) Whether the parent . . . has failed to effect a lasting adjustment after
       reasonable efforts by available social services agencies for such duration of
       time that lasting adjustment does not reasonably appear possible;

       (3) Whether the parent . . . has maintained regular visitation or other contact
       with the child;

       (4) Whether a meaningful relationship has otherwise been established
       between the parent . . . and the child;

       (5) The effect a change of caretakers and physical environment is likely to
       have on the child’s emotional, psychological and medical condition;

       (6) Whether the parent . . . , or other person residing with the parent . . . , has
       shown brutality, physical, sexual, emotional or psychological abuse, or
       neglect toward the child, or another child or adult in the family or household;

       (7) Whether the physical environment of the parent’s . . . home is healthy and

App. 2017).
                                              -9-
       safe, whether there is criminal activity in the home, or whether there is such
       use of alcohol, controlled substances or controlled substance analogues as
       may render the parent . . . consistently unable to care for the child in a safe
       and stable manner;

       (8) Whether the parent’s . . . mental and/or emotional status would be
       detrimental to the child or prevent the parent . . . from effectively providing
       safe and stable care and supervision for the child; or

       (9) Whether the parent . . . has paid child support consistent with the child
       support guidelines promulgated by the department pursuant to § 36-5-101.

Tenn. Code Ann. § 36-1-113(i).

       Father has demonstrated a history of criminal activity, which ultimately led to his
incarceration for 180 months. As such, due to his conduct and his current circumstance,
he is unable to provide a home or care for his children. We find that factor one weighs in
favor of termination. See Tenn. Code Ann. § 36-1-113(i)(1). Father testified that the only
thing DCS ever sent him was a paper informing him that his rights were being terminated.
According to Ms. Brogdon, Father had not contacted her about the petition or the children.
She stated that DCS sent him the permanency plans and the criteria for termination of
parental rights. During the entire time that the children have been in DCS custody, Father
has been incarcerated in Kentucky. Outside of sending mail, DCS never offered any
services to Father because of his incarceration. Under the circumstances, a lasting
adjustment does not reasonably appear possible, at least during the time of the children’s
minority. Therefore, we find that factor two weighs in favor of termination. See Tenn.
Code Ann. § 36-1-113(i)(2).

        The juvenile court stated that “Father has not maintained contact with DCS and has
shown no interest in the children.” Ms. Brogdon explained that DCS was unable to take
the children to Kentucky for visitation, which was where Father was incarcerated. She also
explained that DCS did not pay for collect calls so she was unable to arrange calls between
Father and the children. She stated that she never personally spoke with Father. Father
testified that he never had any kind of communication with DCS to let him know where his
kids were living. He explained that he was unable to contact his children because of this.
However, he testified that he spoke with his children when they were living in Texas with
the maternal aunt in 2019. Other than these phone calls he claimed to have made in 2019,
Father had not exercised any visitation with his children. We find that factor three weighs
in favor of termination. See Tenn. Code Ann. § 36-1-113(i)(3).

       Additionally, Father did not have a meaningful relationship with the children.
The juvenile court stated that Father’s incarceration “impacted his ability to have a
relationship with the children,” and it was “not likely that [he] would be able to develop a
                                           - 10 -
healthy attachment with the children.” Father had been incarcerated since 2016 and had
last spoken with the children sometime in 2019, which was roughly two years before the
hearing in November 2021. We find that factor four weighs in favor of termination. See
Tenn. Code Ann. § 36-1-113(i)(4). At the time of the hearing, the children had been in
foster care for more than two-and-one-half years. The children had been in their current
foster home for more than a year, were doing very well, and their current foster home had
provided for all of their needs. In addition, their foster parents were willing to adopt them.
Removing the children from this situation would likely have an effect on the children’s
emotional and psychological condition. Factor five weighs in favor of termination. See
Tenn. Code Ann. § 36-1-113(i)(5).

       Moreover, as previously stated, Father did not have a home that was healthy and
safe because he was incarcerated, but even if he did, he had consistently engaged in
criminal behavior in the past which raised concerns about his ability to care for the children
in a safe and stable manner. His inability to understand how his behavior and its
consequences affected his children was concerning as well. We find that factor seven
weighs in favor of termination. See Tenn. Code Ann. § 36-1-113(i)(7). Finally, there was
testimony that Father failed to provide anything beyond token support for the children.
Therefore, we find that factor nine weighs in favor of termination. See Tenn. Code Ann. §
36-1-113(i)(9).

         A number of these factors weigh against Father due to his incarceration. See In re
Brian M., No. E2014-00941-COA-R3-PT, 2015 WL 78179, at *8 (Tenn. Ct. App. Jan. 6,
2015) (“A number of the best interest factors weigh against Father due to his incarceration
. . . .”). While Father may love his children, his choice to engage in repeated criminal
behavior and his resulting incarcerations have rendered him unable to provide a home for
them, maintain a relationship with them, care for them, and provide for their needs. After
reviewing the best interests factors, we conclude that the juvenile court properly
determined that termination of Father’s parental rights was in the children’s best interests.

                                    V.     CONCLUSION

       For the aforementioned reasons, we affirm the decision of the trial court. Costs of
this appeal are taxed to the appellant, Willie D. C., for which execution may issue if
necessary.


                                                     _________________________________
                                                     CARMA DENNIS MCGEE, JUDGE




                                            - 11 -